FILED
                            NOT FOR PUBLICATION                             MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10593

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00925-JW

  v.
                                                 MEMORANDUM *
EFRAIN RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                       James Ware, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Efrain Rodriguez appeals from the 78-month sentence imposed following his

guilty-plea conviction for possession with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We dismiss.

      Rodriguez contends that he was denied effective assistance of counsel at

sentencing when counsel failed to complete his investigation, to submit a

sentencing memorandum, or to adequately prepare for the sentencing hearing. We

are precluded from reaching the merits of Rodriguez’s claim by a valid appeal

waiver in which Rodriguez gave up his right to pursue a direct appeal of his

sentence. See United States v. Nunez, 223 F.3d 956, 959 (9th Cir. 2000) (“[O]ne

waives the right to argue ineffective assistance of counsel at sentencing on direct

appeal when one waives the right to appeal the sentence.”).

      In any event, the record is insufficiently developed and Rodriguez’s legal

representation was not so inadequate that it can be concluded at this point that he

obviously was denied his Sixth Amendment right to counsel. See United States v.

McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of

counsel are generally inappropriate on direct appeal.”).

      DISMISSED.




                                          2                                    10-10593